Exhibit 10.2

 

AMENDMENT AND WAIVER

 

Amendment and Waiver dated as of July 8, 2005 (hereinafter “Agreement” or
“Amendment and Waiver”) between Analysts International Corporation, a Minnesota
corporation, (hereinafter “the Company”), and David J. Steichen (hereinafter
“Executive”).

 

WHEREAS, Executive is employed as the Chief Financial Officer of the Company
pursuant to the terms of an Employment Agreement dated as of August 18, 1999
(hereinafter “Employment Agreement”); and

 

WHEREAS, Executive, as part of his employment with the Company, has executed an
Agreement (hereinafter “Change in Control Agreement”) providing for certain
payments and benefits under certain circumstances subsequent to a “Change in
Control” as that term is defined therein; and

 

WHEREAS, Paragraph 2 of the Change in Control Agreement further provides, in
part, that Executive may terminate his employment for any reason during a
one-month period beginning on the first day of the eleventh month following a
Change in Control (hereinafter “Eleventh Month Right to Terminate”) following a
Change in Control and/or for “Good Reason” during the thirty-six month period
following a Change in Control and receive, among other things, a cash payment
(hereinafter the “Change in Control Payment”) equal to 2.99 times his “Eligible
Earnings,” as that term is defined therein; and

 

WHEREAS, Executive holds options to purchase shares of the Company’s common
stock (“Options”) under one or more of the Company’s stock option plans,
(specifically, the Analysts International Corporation 1994 Stock Option Plan,
the Analysts International Corporation 1999 Stock Option Plan, the Analysts
International Corporation 2000 Nonqualified Stock Option Plan, the Analysts
International Corp. 2004 Equity Incentive Plan, (collectively, the “Plans”));
and

 

WHEREAS, pursuant to the terms of certain of the Plans or by resolution adopted
by the Company’s Board of Directors (or a committee thereof) the vesting of such
Options will accelerate upon completion of the Merger; and

 

WHEREAS, the Company has entered into an Agreement and Plan of Merger
(hereinafter “Merger Agreement”), dated as of April 12, 2005, with Computer
Horizons Corp. (hereinafter “CHC”) and JV Merger Corp., a wholly-owned
subsidiary of CHC; and

 

WHEREAS, the Merger contemplated by the Merger Agreement constitutes a Change in
Control as defined in the Change in Control Agreement; and

 

WHEREAS, the Company and CHC have agreed and Executive has agreed in principle
that, effective with the consummation of the Merger,  he will be employed by CHC
as its Chief Financial Officer without reduction in Executive’s current gross
base salary; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Executive and the Company have agreed that in exchange for the
consideration set forth herein, Executive will forego and waive certain rights
to receive the Change in Control Payment and other payments, rights and benefits
under the Change in Control Agreement as further detailed herein; and

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and other good and valuable consideration, the parties hereto, intending
to be legally bound, agree as follows:

 

1.             Waivers.

 

a.     Waiver of Eleventh Month Right to Terminate.  Executive hereby expressly
waives his Eleventh Month Right to Terminate his employment and receive any
Change in Control Payment, as set forth in Section 2.(i) of the Change in
Control Agreement.

 

b.     Waiver of Good Reason.  Executive hereby expressly waives his right to
terminate his employment and receive any Change in Control Payment pursuant to
Sections 13.(a), 13.(b), 13.(c) and 13.(d)(as it relates to travel only and only
to the extent that the travel required by Executive’s position with CHC or the
Company does not exceed 50% of Executive’s work time) of Exhibit A of the Change
in Control Agreement. Executive’s waiver of Good Reason pursuant to Sections
13.(a) and 13.(b) is limited to the Merger and Executive’s contemplated
employment with CHC or the Company immediately following completion of the
Merger.

 

c.     Waiver of Acceleration of Vesting of Options.  Executive hereby waives
the accelerated vesting of any Options held by him pursuant to the Plans except
if Executive’s employment is terminated:  i) by CHC or the Company for any
reason except Cause (as the term “Cause” is defined in the Change in Control
Agreement); or ii) by Executive for Good Reason (except as waived pursuant to
Paragraph 1.a of this Agreement).  Such Options shall continue to vest in
accordance with the vesting schedule or schedules associated with the grant of
such Options.

 

2.             Consent to Amendment of Paragraph 2.(a) of the Change in Control
Agreement.  Paragraph 2.(a) of the Change in Control Agreement is hereby deleted
in its entirety and in lieu thereof the following provision is inserted:

 

(a)   Cash Payment.  Not more than 10 days following the Date of Termination,
or, if later, not more than 10 days following the date of the Change in Control,
the Company will make a lump-sum cash payment to Executive in an amount equal to
(i) 2.99 times Executive’s Eligible Earnings, less (ii) any incentive
compensation payments made to Executive for the year ending after Executive’s
Date of Termination, less (iii) an amount equal to the cash

 

2

--------------------------------------------------------------------------------


 

payment(s) and any restricted shares of Company common stock awarded to
Executive (the “Restricted Stock”) in exchange for certain waivers associated
with the Company’s merger with Computer Horizons Corp.  The value of the
Restricted Stock shall be the price of CHC commons stock at the close of the
last regular NASDAQ trading session prior to the date of Executive’s Change in
Control termination, as reported by The Wall Street Journal or a comparable
reporting service, or, if no sale of such stock shall have occurred on such
date, on the next preceding day on which a sale of stock occurred.

 

3.             Consideration.  In exchange for the waiver(s) and consents set
forth in Paragraphs 1 and 2 of this Agreement, Executive shall receive the
consideration set forth below.

 

a.  Cash Payment.  On the Effective Date, Executive shall receive a lump sum
payment in the gross amount of $170,000 (one hundred seventy thousand dollars). 
Such payment will be subject to tax, benefits and other required or voluntary
withholding.

 

b.  Restricted Stock.  On the Effective Date, Executive shall receive
seventy-five thousand (75,000) shares of Restricted Stock issued pursuant to the
Company’s 2004 Equity Incentive Plan and subject to a two-year vesting
schedule for removal of the restrictive legend on the stock certificate issued
after such award.  Executive shall sign a standard Restricted Stock Award
agreement containing the restrictions outlined herein and such other terms and
conditions required by the Company as determined in the sole discretion of the
Company’s Board of Directors or the Compensation Committee of the Company’s
Board of Directors.

 

4.             Effective Date.  This Amendment and Waiver shall be effective
after approval of the Merger by CHC’s and the Company’s respective
shareholders.   The parties agree that if the transaction between the Company
and CHC is not consummated, the waivers and consents contained in this Amendment
and Waiver shall be null and void, and Executive shall repay or surrender, as
the case may be, any and all consideration received pursuant to this Amendment
and Waiver.  The parties agree that in the event that the transaction is
consummated, but Executive is not employed after the consummation of the
transaction as contemplated by this Amendment and Waiver, the terms of
Executive’s Change in Control Agreement shall control, and the parties shall
take all appropriate action necessary and cooperate to the fullest extent to
give effect to the terms of the Change in Control Agreement.

 

5.             Additional Covenants.

 

a.  Consent of CHC.  The provisions of this Agreement shall be subject to, and
shall have no effect until, consent in writing by CHC.

 

b.  Employment with CHC.  It is contemplated by the Company and Executive that
Executive’s employment agreement with CHC following the Merger shall include
reasonable change in control provisions generally calling for, at a minimum, a
cash payment of two times the sum of gross annual base salary plus targeted
incentive compensation.

 

3

--------------------------------------------------------------------------------


 

6.             Advice of Counsel.  Executive understands and acknowledges that
he has been free to seek the advice of his own counsel and hereby acknowledges
that he has either sought such advice and counsel prior to executing this
Amendment and Waiver or has chosen to forego such right.

 

7.             Effect of Amendment and Waiver. Except as expressly amended or
waived as set forth in this Amendment and Waiver, all of the other provisions of
Executive’s Change in Control Agreement shall remain in full force and effect
without modification or waiver unless later agreed to in writing.

 

8.             Governing Law. This Amendment and Waiver shall be governed by and
construed in accordance with laws of the State of Minnesota.

 

9.             Successors.  This Amendment and Waiver shall be binding upon the
Company’s successors and assigns and Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment and
Waiver.

 

 

EXECUTIVE

ANALYSTS INTERNATIONAL CORPORATION

 

 

/s/ David J. Steichen

 

By:

/s/ Michael J. LaVelle

 

David J. Steichen

 

Michael J. LaVelle

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

Agreed and consented to by:

 

 

 

COMPUTER HORIZONS CORPORATION

 

 

 

By:

/s/ Michael C. Caulfield

 

 

 

Name

 

 

 

Its:

General Counsel and Secretary

 

 

 

 

Date:

July 8, 2005

 

 

 

4

--------------------------------------------------------------------------------